Order entered June 27, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00689-CV

                       IN RE GOLDEN PEANUT COMPANY, LLC
                   D/B/A GOLDEN PEANUT AND TREE NUTS, Relator

                 Original Proceeding from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-13535

                                            ORDER
                           Before Justices Lang, Myers, and Whitehill

       Before the Court is relator’s June 13, 2018 petition for writ of mandamus. We request

the real party in interest and respondent file their responses, if any, to the petition for writ of

mandamus by July 12, 2018.


                                                      /s/   LANA MYERS
                                                            JUSTICE